Name: Commission Regulation (EC) NoÃ 3/2005 of 3 January 2005 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip
 Type: Regulation
 Subject Matter: Africa;  Asia and Oceania;  prices;  Europe;  agricultural activity
 Date Published: nan

 4.1.2005 EN Official Journal of the European Union L 1/3 COMMISSION REGULATION (EC) No 3/2005 of 3 January 2005 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip (1), and in particular Article 5(2)(a) thereof, Whereas: HAS ADOPTED THIS REGULATION: Article 1 The Community producer and import prices for uniflorous (bloom) carnations, multiflorous (spray) carnations, large-flowered roses and small-flowered roses as referred to in Article 1b of Regulation (EEC) No 700/88 for a fortnightly period shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 4 January 2005. It shall apply from 5 to 18 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 January 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 382, 31.12.1987, p. 22. Regulation as last amended by Regulation (EC) No 1300/97 (OJ L 177, 5.7.1997, p. 1). (2) OJ L 72, 18.3.1988, p. 16. Regulation as last amended by Regulation (EC) No 2062/97 (OJ L 289, 22.10.1997, p. 1). ANNEX to the Commission Regulation of 3 January 2005 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip (EUR/100 pieces) Period: from 5 to 18 January 2005 Community producer price Uniflorous (bloom) carnations Multiflorous (spray) carnations Large-flowered roses Small-flowered roses 17,01 11,97 36,10 17,55 Community import prices Uniflorous (bloom) carnations Multiflorous (spray) carnations Large-flowered roses Small-flowered roses Israel     Morocco     Cyprus     Jordan     West Bank and Gaza Strip 15,17   